Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.

Information Disclosure Statement
The information disclosure statement filed 09/08/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because (e) Proper identification of all cited references has not been completed for the references that are crossed out.  The US Patent Pub. No. does not coincide with the identified Patentee or Applicant of Cited Document.  For example, U.S. Patent Pub. No. 2016/0014548 cites Vang as the applicant and not Doane.  It appears that the Pub. No. are incorrect for the crossed-out references.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 2, delete the first “diamine”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what fracturing failure, weight loss, and hardness loss values are required because the physical properties depend on temperature and salinity standards that are not claimed.  The limitations are indefinite because it is not clear at what temperature and salinity the claimed physical properties are present.  Also, it is unclear if the physical properties are directed to a mixture of isocyanate terminated prepolymer and crosslinking agent, a cured product of the mixture, a reaction product of the isocyanate terminated prepolymer and crosslinking agent, etc.


In claim 10, it is unclear what average tensile strength is required because the physical properties depend on Shore A standards that are not claimed.  The limitations are indefinite because it is not clear at what Shore A the claimed physical properties need to be present.  Also, it is unclear if the physical properties are directed to a mixture of isocyanate terminated prepolymer and crosslinking agent, a cured product of the mixture, a reaction product of the isocyanate terminated prepolymer and crosslinking agent, etc.
In claim 11, it is unclear if the physical properties are directed to a mixture of isocyanate terminated prepolymer and crosslinking agent, a cured product of the mixture, a reaction product of the isocyanate terminated prepolymer and crosslinking agent, etc.
In claim 12, it is unclear if the physical properties are directed to a mixture of isocyanate terminated prepolymer and crosslinking agent, a cured product of the mixture, a reaction product of the isocyanate terminated prepolymer and crosslinking agent, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0145376 to Chen et al. as supported by U.S. Patent Pub. No. 2017/0145145 to Narine et al.
As to claims 1-12, Chen discloses a thermoplastic polyurethane comprising the reaction product of an isocyanate terminated prepolymer prepared from 4,4-diphenylmethane diisocyanate and at least 90% by weight of a polyester polyol based on adipic acid and ethylene glycol and/or 1,4-butanediol and 1,4-butanediol as a chain extender in the presence of tin catalysts such as dibutyltin dilaurate (0126, 0180-0183).  The structures represented by general formulas of the instant claims are be generated by a condensation reaction between an excess of diisocyanate and polyester polyol.  In the examples, Chen discloses a NCO-terminated prepolymer prepared from 4,4-MDI and a polyester polyol (Example 5, 0213).  This process is substantially identical to the process of the instant application. Because Chen teaches a substantially identical process (same condensation reactions occuring under identical conditions) using an excess amount of isocyanate groups, the claimed formulas would be inherently formed in the invention of Chen.  This is further supported by Narine.  Narine teaches isocyanate terminated prepolymer comprising an excess of diisocyanate and polyester polyol that results in the following:

    PNG
    media_image1.png
    269
    744
    media_image1.png
    Greyscale

With regards to the claimed properties, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Chen teaches an identical product to what is currently claimed, therefore, the claimed properties based on temperature, salinity, hardness, etc. would necessarily be present unless the applicant can show otherwise.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763